Citation Nr: 1518207	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-05 077	)	DATE
	)
	)

On appeal from the
North Florida/South Georgia Veterans Health System in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Orlando Regional Medical Center, on July 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to August 1967.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision issued by the Department of Veterans Affairs North Florida/South Georgia Veterans Health System Gainesville, Florida which, in pertinent part, denied reimbursement of non-VA hospital care costs resulting from treatment on July 18, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in this case to allow for the scheduling of a hearing before the Board at the RO.  The Veteran indicated that he wanted a hearing before the Board at the RO on his January 2013 VA Form 9.  The Veteran was subsequently scheduled for such a hearing to be held on November 6, 2014.  The Veteran did not report for the hearing; however, review of the claims file shows that the letter dispatched to the Veteran on October 1, 2014 informing him of the date and time of the hearing was returned to the VA as undeliverable.  Presently, the Veterans Appeals Control and Locator System (VACOLS) shows a different address for the Veteran than the one the October 2014 letter was sent to.  

VA regulations provide veterans with the right to appear at a hearing before the Board, as well as the right to be notified of the time and place of a scheduled hearing.  See 38 C.F.R. §§ 20.700, 20.702(b).  In this case, because of an incorrect address the Veteran appears to have not been notified of the time and place of the scheduled hearing thereby preventing him from exercising his right to a hearing before the Board.  Upon remand, a new hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.704 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




